DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claims 1-20 are pending.
Claims 1-20 are rejected herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 is a multiple dependent claim, particularly depends on claims 8-9 which depend other claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10819095.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter. It would have been obvious to one having ordinary skill in the art to make the device claimed in this application as explicitly taught by claims 1-11 of Patent no. 10819095 since the application claims 1 and 16  recites a broaden structure than that set forth in the patent claims 1 and 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 200421646.



a ladder frame section which is capable of supporting cables between an equipment shelter and a transceiver tower; and

a ladder support securing the ladder frame section above a ground surface, the ladder support comprising:

a preformed base (no numeral, see column base on the ground, fig. 1) for resting on the ground surface; and 

a structural support (on top of the column base) fixed to the preformed base and extending away from the preformed base, a portion of the structural support adapted to support the ladder frame above the ground surface.







    PNG
    media_image1.png
    693
    811
    media_image1.png
    Greyscale



Regarding claim 2, wherein the ladder support is formed from metal and comprises a plurality of connecting points capable of attaching grounding wires.

Regarding claim 3, wherein the portion of the ladder support adapted to support the ladder frame above the ground surface support comprises one or more mounting points for securing the ladder frame to the structural support.

Regarding claim 4, wherein the ladder frame comprises a plurality of rungs

(20).

Regarding claim 5, wherein the ladder frame comprises a pair of side rails (10, 10) connected to each other by the plurality of rungs (20).

Regarding claim 6, wherein a bottom of the ladder frame is uncovered.

Regarding claim 7, wherein the top of the frame is covered by a cover (65, 200) (figs 3-5).

Regarding claim 8, wherein the cover is removably connected to the ladder

frame.

Regarding claim 9, wherein the cover has a non-slip surface applied to at least a portion of the top.

Regarding claim 10, wherein the ladder frame is curved horizontally through about 45 degrees or about 90 degrees.



Regarding claim 12, wherein the ladder frame is curved vertically through about 90 degrees.

Regarding claim 13, wherein the ladder support supports the ladder frame no more than approximately two feet above the ground surface.


Regarding claim 14, the tray system, further comprising a plurality of ladder supports (not shown) and ladder frame sections.

Regarding claims 16-20, the method steps as claimed in claims 16-20 of the current application include all structural elements disclosed in KR 200421646’ patent therefore also inherently carry out similar method steps such as

installing a ladder support on a ground surface such that a preformed base of the ladder support is in contact with the ground surface and a structural support of the ladder support extends away from the preformed base; and installing a ladder frame section to a structural support of the ladder support such that the ladder frame section is above the ground surface.



Installing a cover on the top of the ladder frame section, 
securing the preformed base with fasteners inserted through holes in the preformed base and into the ground surface; wherein a plurality of ladder frame sections and ladder supports are installed to form the ice bridge.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4232845 to Turner.
Regarding claim 1, Turner discloses on-site modular support systems for supporting cables, conduit and the like, comprising a joining structure for covering of ladder cable tray system, comprising:

a ladder frame section (A) (fig. 1) to support cables which can be between an equipment shelter and a transceiver tower; and

a ladder support (10a, 10b, 140, for example) securing the ladder frame section above a ground surface, the ladder support comprising:

a preformed base (L-shaped bracket 140, see also fig. 7 and col. 13, lines 28-40) for resting on the ground or floor surface; and a structural support (10a, 10b) fixed to the preformed base and extending away from the preformed base, a portion of the structural support adapted to support the ladder frame above the ground surface.

Regarding claim 2, wherein the ladder support is formed from metal and comprises a plurality of connecting points (not shown) for attaching grounding wires.

Regarding claim 3, wherein the portion of the ladder support adapted to support the ladder frame above the ground surface support comprises one or more mounting points for securing the ladder frame to the structural support.

Regarding claim 4, wherein the ladder frame comprises a plurality of rungs

(26).

Regarding claim 5, wherein the ladder frame comprises a pair of side rails connected to each other by the plurality of rungs (26).

Regarding claim 6, wherein a bottom of the ladder frame is uncovered.

Regarding claim 7, wherein the top of the frame is covered by a cover (46) (fig. 1,

fig. 5)

Regarding claim 8, wherein the cover is removably connected to the ladder



Regarding claim 9, wherein the cover has a non-slip surface applied to at least a portion of the top.

Regarding claim 10, wherein the ladder frame is curved horizontally through about 45 degrees or about 90 degrees.

Regarding claim 11, wherein the ladder frame is curved horizontally through about 90 degrees.

Regarding claim 12, wherein the ladder frame is curved vertically through about 90 degrees.

Regarding claim 13, wherein the ladder support supports the ladder frame no more than approximately two feet above the ground surface.

Regarding claim 14, the tray system, further comprising a plurality of ladder supports (not shown) and ladder frame sections.




installing a ladder support on a ground surface such that a preformed base of the ladder support is in contact with the ground surface and a structural support of the ladder support extends away from the preformed base; and installing a ladder frame section to a structural support of the ladder support such that the ladder frame section is above the ground surface.
grounding the structural support to the earth.
installing a cover on the top of the ladder frame section, securing the preformed base with fasteners inserted through holes in the preformed base and into the ground surface; wherein a plurality of ladder frame sections and ladder supports are installed to form the ice bridge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable ove KR 200421646 or US4232845 to Turner  in view of US 3035800 to McLeod (or inview of US 2,899,159 to Leblang)
KR 200421646 or Turner discloses all the limitations as claimed but does not expressly disclose a hinge connector attached between two ladder frame sections. 
Mcleod or Leblang discloses a hinge connector (4, 46, 56 (Mcleod), (45, Leblang) attached between two ladder frame sections. It would have been obvious to one of ordinary skill in the art before the effective of the invention to modify or include the frame connecting sections of Turner or KR 200421646 by employing the hinge connector as taught by Mcleod or Leblang. The motivation for doing would be to connect a different orientation of cable tray.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include a structural column with footing above the ground surface or cable support tray with footing above the ground surface are cited but not relied upon are deemed to be less relevant than the relied upon reference.
	US 2009/0084056 to Robertson
US 5561950 to Collins et al.
US 7980034 to Feh et al.
US 6431501 to Molek,

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/Primary Examiner, Art Unit 3632